Title: From George Washington to Pierre François, chevalier de Béville, 8 May 1781
From: Washington, George
To: Béville, Pierre François, chevalier de


                        Sir

                            Head Quarters New Windsor May 8th 1781
                        
                        I have duly received the Letter, which you did me the honor to write at Hartford on the 2nd of this month.
                        In consequence of the application to Congress, respecting the appointing of Colonel Champlin Barrack Master
                            to the French Army; the Quarter Master General has been authorised to make out that Appointment, which I have the pleasure of transmitting to His Excellency the Count De Rochambeau, by this present
                            conveyance.
                        I request my Compliments may be presented to the Young Gentlemen Your Sons. I am, with great respect
                            & esteem Sir Your Most Obedient & Most Humble Servant

                    